Citation Nr: 0839103	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  00-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for right tibia/fibula 
fracture residuals with Muscle Group XI injury, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased rating for right lower 
extremity shortening, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for right lower leg 
scar residuals, evaluated as noncompensable prior to August 
30, 2002, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The issues before the Board today 
were remanded a number of times for additional evidentiary 
and procedural development.  The most recent remand was in 
October 2007.  With respect to the latter two issues, the 
Board concludes that it may not proceed with a decision at 
this time despite the fact that the development directed was 
accomplished.  The reasons for remand will be discussed 
below.

As an initial matter, the Board notes that on September 26, 
2008, the Director of the Compensation and Pension Service 
(C&P) issued an Administrative Decision that found clear and 
unmistakable error (CUE) in the September 30, 1969, RO rating 
decision and directed the Appeals Management Center (AMC) to 
undertake corrective rating action pursuant to 38 C.F.R. 
§ 3.105(a) (2007) and award the veteran a 30 percent 
evaluation, effective February 28, 1969, for right 
tibia/fibula residuals (described as a severe injury to 
Muscle Group XII).  To date, there is no indication in the 
claims file that this decision has been implemented.  Upon 
remand, either the RO or AMC should ensure that corrective 
rating action is undertaken as directed by the Director of 
C&P.

In a June 2003 Informal Hearing Presentation, the veteran's 
accredited representative asserts that the veteran is 
entitled to "a separate rating for degenerative joint 
disease for each of his knees."  The accredited 
representative also contends that the veteran is entitled to 
"a separate rating for tinnitus, in each ear."  The Board 
is of the opinion that these statements can be interpreted as 
claims for (1) entitlement to service connection for 
degenerative arthritis of the left knee; (2) entitlement to 
an increased rating for degenerative arthritis of the right 
knee; and (3) entitlement to an increased rating for 
bilateral tinnitus.  As these issues are not on appeal before 
the Board, the proper course of action is to REFER them to 
the RO for development and consideration.  

Similarly, the May 2005 VA Form 646 and October 2008 Informal 
Hearing Presentation from the veteran's accredited 
representative contain the following unadjudicated claims, 
which are REFERRED to the RO for development and 
consideration: (1) whether the September 30, 1969, RO 
decision establishing service connection for left fibula 
fracture residuals evaluated as noncompensable was clearly 
and unmistakably erroneous; (2) whether the September 30, 
1969, RO decision establishing service connection for left 
thigh scars evaluated as noncompensable was clearly and 
unmistakably erroneous; (3) whether the September 30, 1969, 
RO decision denying a compensable evaluation for left thigh 
scars was clearly and unmistakably erroneous; (4) whether the 
September 30, 1969, RO decision establishing service 
connection for a mandible scar evaluated as noncompensable 
was clearly and unmistakably erroneous; and (5) whether the 
September 30, 1969, RO decision establishing service 
connection for residual scarring from a split thickness graft 
donor sight on the left anterior thigh evaluated as 
noncompensable was clearly and unmistakably erroneous.

The issues of entitlement to increased ratings for right 
lower extremity shortening and right lower leg scar residuals 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The veteran, through his accredited representative, has 
limited his appeal for an increased rating for right 
tibia/fibula fracture residuals with Muscle Group XI injury 
to 30 percent.

2.  A September 26, 2008, Administrative Decision by the 
Director of C&P found CUE in a September 30, 1969, RO rating 
decision and directed the AMC to assign the veteran a 30 
percent evaluation, effective February 28, 1969, for right 
tibia/fibula fracture residuals (otherwise termed a severe 
injury to Muscle Group XII).  


CONCLUSION OF LAW

The issue of the veteran's entitlement to an increased rating 
for right tibia/fibula residuals with Muscle Group XI injury 
is moot and no allegation of error of fact or law remains.  
38 U.S.C.A. § 7105 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed in the Board's October 2007 Remand, the issue of 
entitlement to an increased rating for right tibia/fibula 
fracture residuals with Muscle Group XI injury was remanded 
because it was inextricably intertwined with an unadjudicated 
claim of CUE in a September 30, 1969, RO rating decision that 
assigned a 10 percent initial rating for right tibia/fibula 
fracture residuals.  In accordance with the United States 
Court of Appeals for Veterans Claims' (Court) holding in 
Johnson v. Brown, 4 Vet. App. 508, 512 (1993), the Board 
directed the agency of original jurisdiction (AOJ) to 
adjudicate the veteran's CUE claim and then readjudicate this 
issue.  

In a January 2008 rating decision, the AOJ failed to find CUE 
in the September 30, 1969, rating decision that assigned a 10 
percent rating for right tibia/fibula fracture residuals.  
The veteran's accredited representative submitted a request 
for administrative review to the Director of C&P at the VA 
Central Office in Washington D.C.  On September 26, 2008, the 
Director of C&P issued an Administrative Decision that found 
CUE in the September 30, 1969, RO rating decision and 
directed the AMC to undertake corrective rating action 
pursuant to 38 C.F.R. § 3.105(a) and award the veteran a 30 
percent evaluation, effective February 28, 1969, for a severe 
injury to Muscle Group XII.  

As noted by the veteran's accredited representative in the 
October 2008 Informal Hearing Presentation, the AOJ has not 
yet implemented this rating action.  Nevertheless, the Board 
finds that the September 2008 decision by the Director of C&P 
represents a full grant of benefits sought on appeal with 
respect to the issue of entitlement to an increased rating 
for right tibia/fibula fracture residuals with Muscle Group 
XI injury.  In this regard, the veteran, through his 
accredited representative, requested his rating for this 
disability be increased to 30 percent.  See Informal Hearing 
Presentation dated August 7, 2007; Request for Administrative 
Review dated September 16, 2008.  See also AB v. Brown, 6 
Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993) (a claimant may limit an appeal as he or she 
wishes, and where he does so, the Board is without authority 
to adjudicate the claim). 

Since the veteran's entire benefit sought on appeal has 
already been awarded, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this issue and it 
is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The issue of entitlement to an increased rating for right 
tibia/fibula fracture residuals with Muscle Group XI injury, 
currently rated as 20 percent disabling, is dismissed for 
lack of jurisdiction.


REMAND

In its October 2008 Informal Hearing Presentation, the 
veteran's accredited representative advances that "[a]ll 
ratings that failed to rate the scars, especially the right 
leg scars, were clearly and unmistakably erroneous in failing 
to assign a compensable evaluation."  A review of the record 
reflects that the veteran was denied compensable evaluations 
for scarring, including right leg scar residuals, in RO 
rating decisions dated September 30, 1969, and October 2, 
1997.  Similarly, the accredited representative asserts CUE 
in the September 30, 1969, RO rating decision in failing to 
assign a separate compensable evaluation for right lower 
extremity shortening.  

As discussed in the Board's October 2007 Remand, the Court 
has held that an increased rating claim based on current 
symptomatology is inextricably intertwined with a CUE claim.  
See Johnson, supra.  In light of the Court's holding, the 
Board finds that the issues of whether the September 30, 
1969, RO decision establishing service connection for right 
lower leg scar residuals evaluated as noncompensable and the 
October 2, 1997, RO decision denying a compensable evaluation 
for right lower leg scar residuals were clearly and 
unmistakably erroneous are inextricably intertwined with the 
certified issue of entitlement to an increased rating for 
right lower leg scar residuals.  Additionally, the issue of 
whether the September 30, 1969, RO decision which failed to 
assign a separate compensable evaluation for right lower 
extremity shortening was clearly and unmistakably erroneous 
is inextricably intertwined with the certified issue of 
entitlement to an increased rating for right lower extremity 
shortening.  

The fact that these issues are inextricably intertwined does 
not establish that the Board has jurisdiction of these 
issues, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the AOJ in 
the first instance.  

Since the veteran's claim for an increased rating for right 
lower leg scar residuals was recertified to the Board, the 
regulations pertaining to the evaluation of scars were 
amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (October 23, 2008)).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  There is nothing to suggest that retroactive 
application of this amendment is not appropriate.  Thus, the 
veteran's claim is affected and is subject to the amended 
regulation.  The Board notes that the veteran has not been 
notified of the amended regulation, nor has he been provided 
with a copy of such regulation.  As such, the Board finds 
that he should be provided with such information upon remand 
and the AOJ should consider this new criteria in the 
adjudication of this claim.  

As a final note, the Board observes that the Court's recent 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
applies to the veteran's increased rating claims that are 
being remanded.  Specifically, the Court held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which notifies the claimant: (1) that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life; (2) that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (3) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain), such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Furthermore, (4) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.  

The record reflects that the veteran has not yet been 
provided notice which satisfies elements (1) and (4) as 
described above.  And since the Board is already remanding 
these issues for reasons discussed above, it finds that the 
prudent course of action would be to cure any outstanding 
notice defects while these issues are at the AOJ.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As 
such, this notice should be provided while this appeal is on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the veteran regarding his claims for an 
increased rating for right lower leg scar 
residuals and right lower extremity 
shortening.  Such letter should 
specifically (i) advise the veteran that 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service-connected 
disabilities and the effect that worsening 
has on his employment and daily life, and 
(ii) apprise the veteran of the content of 
the diagnostic codes under which he is 
rated for these disabilities, as well as 
potentially applicable diagnostic codes - 
Diagnostic Code 5275 and Diagnostic Codes 
7801 through 7805 (criteria in effect 
prior to August 30, 2002; criteria in 
effect as of August 30, 2002; and criteria 
in effect as of October 23, 2008).  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  See also 73 Fed. Reg. 54,708 
(2008).  Allow the veteran a reasonable 
opportunity to respond.

2.  Adjudicate the following issues: (1) 
whether the September 30, 1969, RO 
decision establishing service connection 
for right lower leg scar residuals 
evaluated as noncompensable was clearly 
and unmistakably erroneous; (2) whether 
the October 2, 1997, RO decision denying a 
compensable evaluation for right lower leg 
scar residuals was clearly and 
unmistakably erroneous; and (3) whether 
the September 30, 1969, RO decision that 
failed to assign a compensable evaluation 
for right lower extremity shortening was 
clearly and unmistakably erroneous.  The 
veteran, and his representative, if any, 
should be informed in writing of the 
resulting decisions and his associated 
appellate rights.  

3.  Following completion of the above, 
readjudicate the issues of entitlement to 
an increased rating for right lower 
extremity shortening, currently rated as 
10 percent disabling, and entitlement to 
an increased rating for right lower leg 
scar residuals, evaluated as 
noncompensable prior to August 30, 2002, 
and 20 percent thereafter.  With respect 
to the veteran's right lower leg scar, the 
AOJ is directed to consider the veteran's 
claim under the new scar criteria in 
effect as of October 23, 2008 (in addition 
to the pre- and post-August 30, 2002, 
criteria), and provide citation and 
content of this new criteria in any 
supplemental statement of the case issued.  
Unless the benefits sought on appeal are 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


